TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 17, 2014



                                       NO. 03-14-00126-CV


                                    Soorena Sharifi, Appellant

                                                 v.

                                  Sonia Danielle Sharifi, Appellee




 APPEAL FROM 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
      VACATED AND REMANDED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on January 21, 2014. The parties

have filed a joint motion requesting that we reverse the district court’s judgment and remand the

cause for entry of judgment in accordance with their Mediated Settlement Agreement. Having

considered the motion, the Court agrees that the motion should be granted. Therefore, the Court

grants the parties’ motion, sets aside the district court’s judgment without regard to the merits,

and remands the case to the district court for rendition of judgment in accordance with the

parties’ agreement. Each party shall pay the costs of the appeal incurred by that party, both in

this Court and the court below.